—Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered July 1, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of 2 to 4 years, affirmed.
Defendant’s suppression motion was properly denied. An officer was approached by an anonymous passerby who described defendant and his exact location and stated that defendant possessed a gun. The officer immediately approached defendant, who met the description and behaved nervously. The officer noticed a bulge in defendant’s left front coat pocket and, fearing for his safety and the safety of others, tapped the bulge, felt something "hard”, and, "believ[ing]” that it was a gun, pulled out a package of drugs. We find this search of defendant’s pocket justified since, on the basis of the anonymous tip and the authorized protective pat down, the officer reasonably suspected that the object was a weapon. The case is distinguishable from People v Robinson (125 AD2d 259, appeal dismissed 69 NY2d 1014), where, unlike here, the bulge was obviously not a weapon, and from People v Clark (213 AD2d 946, affd 86 NY2d 824), where the police had received no information that the defendant had a weapon. Here, an informant personally reported actually seeing a weapon. Concur—Sullivan, Rubin, Ross and Nardelli, JJ.